Opinion,
Mb. Justice Green:
In the case of Hessel v. Fritz, just decided, Hessel claimed title, not under the defendants in the judgment, but under a lease made by one Rossiter as agent for the owners anterior to the entry of the judgment. We there held that he was not bound by the judgment and was entitled to a hearing before being ejected. In the present case the facts are entirely different. The judgment in favor of the owners is against Rossiter and it is good against him and all who claim under him no matter in what capacity lie might assume to act in leasing the premises.
Hessel’s affidavit alleges that he claims under Rossiter by *236virtue of a lease made by Rossiter, ostensibly as agent for the owners or reputed owners, on August 16, 1887. The affidavit simply alleges that the lease thus made by Rossiter was a verbal lease without disclosing any of its terms, or any facts as to how or in what manner the alleged agency of Rossiter was established. It is not possible to know from Hessel’s affidavit whether Rossiter was a lawfully constituted agent of the true owners, since no act or acts of theirs nor even their names are disclosed. This is a fatal defect which cannot be cured by any intendment possible to be made upon any facts appearing on the record.
As Rossiter was defendant in the judgment, he is certainly bound by it in any event. The copy of the lease set forth in the paper book shows that there was no agency of any kind between the owners and Rossiter, but only the relation of landlord and tenant. Of course Hessel in taking any kind of lease from Rossiter was bound by the true state of his title, and cannot defeat the owners either by an unlawful assumption of agency on the part of Rossiter, or by a good faith contract on the part of Hessel upon the theory of a lawful agency. If Rossiter assumed to act as agent for the owners, in his lease to Hessel, this assumption alone was notice to Hessel, quite sufficient to put him upon inquiry as to the true state of Rossiter’s title; and if he failed to make such inquiry he is as much bound by it as if he had been truly informed of it. In no point of view could Hessel claim under Rossiter in any capacity, without being bound by the true state of Rossiter’s title.
The order of the court below making absolute the rule to execute the writ of habere facias is affirmed with costs.